Dear Representative Morrish:
You have asked this office to issue our legal opinion regarding whether or not a state legislator may concurrently hold the position of deputy clerk of court.  R.S. 42:63(C) of the state Dual Officeholding and Dual Employment Law is pertinent to your inquiry and provides:
  C.  No person holding an elective office in the government of this state shall at the same time hold another elective office, a full-time appointive office, or employment in the government of this state or in the government of a political subdivision thereof.
A legislator holds elective office in the government of this state.  See R.S. 42:62(1)1 and R.S. 42:62(7)2.  R.S.42:63(C) prohibits an individual from holding elective office in the legislature and holding a full-time appointive office. "Appointive office" is defined by R.S. 42:62(2) as follows:
  ". . . Any office in any branch of government . . . which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinance of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official. . ."
The position of deputy clerk of court is created by LSA-Const. Art. V., Section 28 (1974), providing:
  § 28.  Clerks of Court
  Section 28.  (A) Powers and Duties; Deputies.
  In each parish a clerk of the district court shall be elected for a term of four years.  He shall be ex officio notary public and parish recorder of conveyances, mortgages, and other acts and shall have other duties and powers provided by law.  The clerk may appoint deputies with duties and powers provided by law.
The position of deputy clerk is a local appointive office under R.S. 42:62(2) because it is an office which is specifically established by the constitution of this state and which is filled by appointment by an elected public official.  This position is a full-time job, as provided in R.S. 42:62(4).3
Accordingly, it is the opinion of this office that a state legislator may not also hold the full-time appointed position of deputy clerk of court.
Should you have additional questions, please contact this office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 R.S. 42:62(1) provides:
(1)  "Elective office" means any position which is established or authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof, which is not a political party office, and which is filled by vote of the citizens of this state or of a political subdivision thereof.
2 R.S. 42:62(7) provides:
(7)  The legislative branch of State government includes the members of the Senate and the House of Representatives. . . .
3 R.S. 42:62(4) provides:
(4) "Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is at least seven hours per day of work and at least thirty-five hours per week of work.